Case 1:20-cv-00512-SCY-KRS Document 1-1 Filed 05/27/20 Page 1 of 12

EXHIBIT A

64113500v.1
Case 1:20-cv-00512-SCY-KRS Document 1-1 Filed 05/27/20 Page 2 of 12

ROBERT D. MUELLER , P.C.

ATTORNEYS AT LAW Post OFFICE BOX 44997
: RIO RANCHO, NEW MEXICO 87174
TELEPHONE (505) 247-1110

April 23, 2020

VIA CERTIFIED MAIL, RETURN RECEIPT

Equifax Credit Information Systems, Inc.

clo CORPORATION SERVICE COMPANY, Registered Agent
MC-CSCI, 726 E. Michigan Dr., Ste. 101, Hobbs, NM 88240-3465

RE: Ayanna Keisha Brown v. Equifax Credit Information Systems, Inc.
clo CORPORATION SERVICE COMPANY, Registered Agent
New Mexico District Court Case No. D-202-CV-2020-01853

To whom it may concern:

Please find attached a copy of the Summons and Complaint for the above captioned case.

Pursuant to the New Mexico Rules of Civil Procedure, we are serving Equifax via
certified mail, return receipt upon you as its Registered Agent. SS

Please do not hesitate to contact me if you have any questions.
Respectfully submitted,
ROBERT D. MUELLER, P.C.
/s/ Robert D. Mueller bat \) A +|
Robert D. Mueller WM la 5/30

Attorney For Plaintiff

RDM/ak
Case 1:20-cv-00512-SCY-KRS Document 1-1

STATE OF NEW MEXICO
COUNTY OF BERNALILLO
SECOND JUDICIAL DISTRICT COURT

AYANNA KEISHA BROWN,
Plaintiff,

vs.

EQUIFAX CREDIT INFORMATION SERVICES, INC.,
a Foreign Corporation,

Defendant.

ALIAS SUMMONS

THE STATE OF NEW MEXICO

TO: EQUIFAX CREDIT INFORMATION SERVICES, INC., Defendant.

Filed 05/27/20 Page 3 of 12

Case No.

ADDRESS: _ c/o Corporate Services Company, Registered Agent

MC-CSC1, 726 E. Michigan Drive, Ste. 101
Hobbs, NM 88240-3465

GREETINGS:

FILED

2ND JUDICIAL DISTRICT COURT
Bernalillo County

4/23/2020 10:50 AM

CLERK OF THE COURT
Catherine Chavez

D-202-CV-2020-01853

You are hereby directed to serve a pleading or motion in response to the complaint within
thirty (30) days after service of this summons, and file the same, all as provided by law.

You are notified that, unless you serve and file a responsive pleading or motion, the plaintiff
will apply to the court for the relief demanded in the complaint.

Mail answer to District Court: 400 Lomas NW, Albuquerque, New Mexico 87102

Mail copy to Plaintiff c/o: Robert D. Mueller, Attorney at Law

Post Office Box 44997

Rio Rancho, New Mexico 87174

Tel. (505) 247-1110

Witness the O'Connell, Erin

+

 

of the Second District

Court of the State of New Mexico, and the seal of this District Court of said County, this day of

4/23/2020

 

*,

wi

4

SEAL
te

nad

4
; ; ~LSTECISDH NEDO.
Note: This summons does not require you to see a pays

COURT

pen
feo RUCtLta gD MONIC ASBACA

“y CLERK OF THE DISTRICT COURT

<
o
r

ra
pont

 

this time. It does require you or your attorney to file your legal defense to this case in writing with the
Clerk of the District Court, within 30 days after the summons is legally served on you. If you do not do
this, the party suing may get a judgment by default against you.
Case 1:20-cv-00512-SCY-KRS Document 1-1 Filed 05/27/20 Page 4 of 12

RETURN Case No. D-202-CV-2020-01853
STATE OF )
) ss.
COUNTY OF )

(complete the following, unless service by sheriff or deputy)

I, being sworn, state that I am over the age of eighteen (18) years and not a party to this lawsuit,
and that I served this Summons in County onthe _ day of ,20__,
by delivering a copy of this summons and a copy of the complaint (indicate below how served):

(check only if service by sheriff or deputy)
] certify that I served this summons in County onthe _ day of ,
20___ by delivering a copy of this summons and a copy of complaint in the following manner:

 

(person serving summons must check one box and fill in appropriate blanks)
[ ] by delivering a copy of this summons and a copy of the complaint to the defendant
(used when defendant receives copy of summons or refuses to

 

receive summons).

[ ] by deliver a copy of this summons and a copy of the complaint to , @ person
over the age of fifteen (15) years and residing at the usual place of abode of defendant
, located at (address) (used

 

when defendant is not presently at the abode).

[ ] by delivering a copy of this summons and a copy of the complaint to ,an
agent authorized to receive service of process of (parent) (guardian) (custodian)
of defendant.

[ ] by delivering a copy of this summons and a copy of the complaint to ;
(parent)(guardian) of defendant (used when defendant is a minor or an incompetent person).

[ ] by delivering a copy of this summons and a copy of the complaint to

(name of person) (title of person authorized to receive service) (used when
defendant is a corporation or association subject to a suit under a common name, a land grant
board of trustees, the State of New Mexico or any political subdivision).

Fees:

 

Signature of Private Process Server
Title Gf any)

*Subscribed and sworn to before me
this day of 20

 

Judge, Notary or other officer authorized to
administer oaths
Case 1:20-cv-00512-SCY-KRS Document 1-1 Filed 05/27/20 Page 5 of 12

FILED

2nd JUDICIAL DISTRICT COURT

Bernalillo County

STATE OF NEW MEXICO 3/7/2020 11:07 AM
COUNTY OF BERNALILLO James A. Noel
SECOND JUDICIAL DISTRICT COURT CLERK OF THE COURT

Catherine Chavez

AYANNA KEISHA BROWN,
Plaintiff,

VS. Case No. D-202-CV-2020-01853

EQUIFAX CREDIT INFORMATION SERVICES, INC.,
a Foreign Corporation,

Defendant.

COMPLAINT FOR DAMAGES, DECLARATORY RELIEF,
AND INJUNCTIVE RELIEF

Plaintiff, by and through her undersigned attorney, for her Complaint states:
PARTIES, JURISDICTION AND VENUE

1. Plaintiff, Ayanna Keisha Brown., (hereafter “Ms. Brown”) is an individual
residing in Bernalillo County, New Mexico.

2. Defendant Equifax Credit Information Services, Inc., a foreign corporation
(hereafter “Equifax” is a foreign corporation whose principal place of business is located
at 1600 Peachtree Street, Atlanta, Georgia 30309. Equifax is a "consumer reporting
agency" as defined by the FCRA, 15 U.S.C. § 168la(f). Equifax assembles consumer
credit information and other information on consumers for the purpose of furnishing
credit reports to third parties. Equifax uses means of interstate commerce for the purpose
of preparing and furnishing credit reports.

3, The Court has concurrent jurisdiction over the claims in the matter pursuant to
15 U.S.C. § 1681p. ‘See also Haywood v. Drown, 556 U.S. 729 (2009) ("State courts
have a concurrent jurisdiction in all cases arising under the laws of the Union, where it
was not expressly prohibited.").

Page lof6 - Equifax
Case 1:20-cv-00512-SCY-KRS Document 1-1 Filed 05/27/20 Page 6 of 12

4, Venue is proper in the Second Judicial District Court of the State of New
Mexico, County of Bernalillo, pursuant to NMSA 1978 §38-3-1.
FACTS
5. Ms. Brown had taken a series of seven separate student loans to finance her
education from 2010 through 2015. The federal loans are numbered sequentially as
follows:
1) 1345180527FD00001
2) 1345180527FD00002
3) 1345180527FD00003
4) 1345180527FD00004
5) 1345180527FD00005
6) 1345180527FD00006
7) 1345180527FD00007
The collective seven student loans above are hereinafter referred to as “the
Student Loan Accounts”.
6. Ms. Brown conducted a review of her credit report sometime in early July,
2019. Ms. Brown found that Equifax falsely reported that all seven of the Student Loan
Accounts were one hundred and twenty (120) days past due, which is coded as an “I5” by
Equifax and the other two credit reporting bureaus.
7. Ms. Brown was in fact not at all past due on her student loans since December
21, 2017 when Ms. Brown consolidated the Student Loan Accounts into a separate
account that is not delinquent.
8. When Ms. Brown consolidated the Student Loan Accounts, the seven Student

Loan Accounts were paid and have a zero balance.

Page 2 of 6 - Equifax
Case 1:20-cv-00512-SCY-KRS Document 1-1 Filed 05/27/20 Page 7 of 12

9. Ms. Brown’s Student Loan Accounts on her Equifax credit report should have
displayed a zero balance, coded as an “I1” on her Equifax report.

‘10. Since at least early July of 2019, Ms. Brown’s Equifax report does not
accurately reflect the fact that Ms. Brown paid off the Student Loan Accounts due to
Equifax’s false reporting of a one hundred and twenty (120) day balance.

11. On July 30, 2019, Ms. Brown sent a letter to Equifax disputing the validity of
the derogatory items pursuant to 15 U.S.C. § 168li. Ms. Brown detailed all seven
Student Loan Accounts, informing Equifax that they are reporting the status of the
accounts inaccurately as one hundred twenty (120) days delinquent as an “IS”, rather than
a zero balance “T1”.

12. On September 17, 2019, Equifax responded to Ms. Brown’s letter by refusing
to remove the inaccurate information regarding the Student Loan Accounts.

13. Ms. Brown reviewed her Experian credit report at the same time she reviewed
her Equifax Report. Ms. Brown found that her Experian credit report does not have the
inaccurate information regarding the Student Loan Accounts that erroneously appear on
Ms. Brown’s Equifax credit report.

COUNT I —-FCRA VIOLATIONS BY EQUIFAX

14. Equifax failed to maintain reasonable procedures to ensure the maximum
possible accuracy of the consumer credit information it reported concerning Ms. Brown,

15. Equifax:

a. failed to review and consider all relevant information submitted by
Ms. Brown in connection with her disputes;

b. failed to conduct genuine and reasonable investigations in response

Page 3 of 6 - Equifax
Case 1:20-cv-00512-SCY-KRS Document 1-1 Filed 05/27/20 Page 8 of 12

to Ms. Brown’s disputes;

c. persisted in reporting information that they knew or should have
known was unlawful to report; and

d. failed to delete and/or block information that was unlawful to report
from Ms. Brown’s credit report.

16. Based on the above stated failures by Equifax, Equifax failed to comply with
the requirements of FCRA, 15 U.S.C. § 1681e(b) (Compliance Procedures) by failing to
follow reasonable procedures to assure maximum possible accuracy of the information in
its credit reports.

17. Based on the above stated failures by Equifax, Equifax failed to reinvestigate
the current status of the disputed information, or delete the item within 30 days of
receiving the dispute pursuant to FCRA, 15 U.S.C. § 1681i(a)(A).

18. The actions and inactions of Equifax were willful, or, in the alternative,
negligent violations of the FCRA, 15 U.S.C. §§ 1681n, 16810.

19. Ms. Brown has been substantially damaged by the refusal of Equifax to
properly remove the inaccurate and damaging Student Loan Accounts. |

20. Ms. Brown’s actual damages include:

1) humiliation due to her damaged credit score;

2) injury to her reputation & credit worthiness due to her damaged credit score;

3) anguish and frustration she has suffered due to the refusal of Equifax to
remove the delinquent status on the Student Loan Accounts; and

4) great financial hardship as follows: Ms. Brown has missed out on

opportunities to purchase several investment properties she had planned to

Page 4 of 6 - Equifax
Case 1:20-cv-00512-SCY-KRS Document 1-1 Filed 05/27/20 Page 9 of 12

purchase; Ms. Brown was denied an opportunity to rent a home in a
prestigious community, with her credit score being cited as the reason for
the denial; Ms. Brown can no longer secure a loan without exceptionally
high interest rates, resulting in Ms. Brown being unable to purchase a new
home given the falsely reported delinquent status found in the Equifax
report.
21. Ms. Brown is entitled to actual and punitive damages.
COUNT II — VIOLATIONS OF THE NEW MEXICO UNFAIR PRACTICES ACT
BY EQUIFAX
22. Defendant’s actions concerning Ms. Brown’s account occurred in the
regular course of its trade or commerce and its actions are subject to the New Mexico
Unfair Practices Act, NMSA 1978 §§ 57-12-1 et seg. (“SUPA”).
23. Defendant’s actions violate the UPA, as defined by NMSA 1978 § 57-12-
2(D) generally and NMSA 1978 § 57-12-2(D)(15) specifically.
24. Defendant willfully engaged in these violations of the UPA.
25. Ms. Brown requests the Court enjoin Defendant under the UPA from
inaccurately reporting the Student Loan Accounts.
26. Ms. Brown is also entitled to recover actual or statutory damages,
trebled.
WHEREFORE, Plaintiff respectfully requests that the Court grant her the
following relief:
A. Declare that it is unlawful for Equifax to inaccurately and falsely report the above

listed accounts regarding said Theft on Ms. Brown’s credit report;

Page 5 of 6 - Equifax
Case 1:20-cv-00512-SCY-KRS Document 1-1 Filed 05/27/20 Page 10 of 12

mou 9

=

Enjoin Equifax from inaccurately reporting the above listed accounts regarding the
Student Loan Accounts on Ms. Brown’s credit report or to any credit reporting agency;
Award actual damages against Equifax under the FRCA;
Award punitive damages against Equifax under the FRCA;
Award actual or statutory damages, trebled, against Equifax under the UPA;
Award costs of suit and reasonable attorney fees; and
Provide such further relief as the Court deems just, equitable, and proper.
Respectfully submitted:

ROBERT D. MUELLER, P.C.

/s/ Robert D. Mueller

Robert D. Mueller

Attorney for Plaintiff
P.O. Box 44997
Rio Rancho, NM 87174

Tel. (505) 247-1110
Email: mbuna4@gmail.com

Page 6 of 6 - Equifax
Case 1:20-cv-00512-SCY-KRS Document 1-1 Filed 05/27/20 Page 11 of 12

STATE OF NEW MEXICO
COUNTY OF BERNALILLO
SECOND JUDICIAL DISTRICT COURT

AYANNA KEISHA BROWN,
Plaintiff,

VS.

FILED

2nd JUDICIAL DISTRICT COURT
Bernalillo County

3/7/2020 11:07 AM

James A. Noel

CLERK OF THE COURT
Catherine Chavez

Case No, D-202-CV-2020-01853

EQUIFAX CREDIT INFORMATION SERVICES, INC.,

a Foreign Corporation,
Defendant.

PLAINTIFFE’S CERTIFICATION REGARDING
ARBITRATION UNDER RULE 58

I, Robert D. Mueller, certify that:

This case is subject to referral to arbitration under Local Rule 58. No party seeks
relief other than a money judgment and no party seeks an award in excess of $25,000.00
inclusive of punitive damages and exclusive of interest, costs and attorneys fees.

XXX This case is NOT subject to referral to arbitration under Local Rule 58 because at
least one party seeks relief other than a money judgment and/or at least one party seeks an
award in excess of $25,000.00 inclusive of punitive damages and exclusive of interest,

costs and attorneys fees.

I further certify that the pleadings in this case are closed within the meaning of Guideline

1-5 of the Guidelines to Local Rule 58.

Respectfully Submitted:

ROBERT D. MUELLER, P.C.

‘s/f Robert D. Mueller
Robert D. Mueller

Attorney for Plaintiff
P.O. Box 44997
Rio Rancho, NM 87174
Tel. (505) 247-1110
Email: mbuna4@gmail.com
a

Case 1:20-cv-00512-SCY-KRS Document 1-1 Filed 05/27/20 Page 12 of 12

Robert.D. Mueller, P.C.
P.O Box 44997 | Be
Rio Rancho, NM 87174.°° | en

  
 

PLACE STICKER AT. TOP OF ENVELOPE TO ae an
cogs THE RETURN ADDRESS, FOLD AT. DOTTED LINE

Gti =

Tn

Registered Agent
7039 O700 OO01 4544 B5bL MC-CSC1, 726 E. Michigan Dr., Ste. 1
oT Hobbs, NM 88240-3465
RETURM RECEIPT
Tg, - REQUESTED we ae Se |
fon. the a BGAIG- AIS kas —  elballadies

   
     

tug
nh

si
bosra senvicee

1900

   
 
   

FauiFAx Cred. 7 Inform
c/o CORPORATION SERVICE COMPA
